Exhibit 10.8

 

EQUIPMENT SUBLEASE AGREEMENT

 

THIS EQUIPMENT SUBLEASE AGREEMENT (this “Sublease Agreement”) is made as of the
14th day of September, 2005, by and between FADV HOLDINGS LLC, a California
limited liability company (hereinafter referred to as “Lessee”), and FIRST
ADVANTAGE CORPORATION, a Delaware corporation (hereinafter referred to as
“Sublessee”).

 

GENERAL ELECTRIC CAPITAL CORPORATION, FOR ITSELF AND AS AGENT FOR CERTAIN
PARTICIPANTS (hereinafter referred to as “Lessor”), by a Master Lease Financing
Agreement dated as of December 28, 2000 (hereinafter referred to as the
“Agreement”), leased to Lessee certain equipment described in the Schedules
executed or to be executed pursuant to said Agreement. Capitalized terms used
herein without definition shall have the meaning given them in the Agreement.

 

Lessee and Sublessee desire to enter into a sublease of a part of the equipment
to Sublessee.

 

NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) in hand
paid, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and the mutual covenants, terms and conditions
hereinafter contained, the parties hereby agree as follows:

 

1. Lessee hereby agrees to sublease to Sublessee, and Sublessee hereby agrees to
sublease from Lessee, those certain items of equipment, personal property and
other property, together with all components, parts, additions, accessions and
attachments incorporated therein, now or hereafter leased to Lessee pursuant to
the Agreement and described on the Schedules now or hereafter executed pursuant
to the Agreement and specified in a Specification of Equipment for Sublease (all
such property hereinafter collectively referred to as the “Equipment”), on the
terms and conditions set forth in the Agreement and in the Schedules executed
pursuant to said Agreement.

 

2. Sublessee agrees that it shall be bound by each and every covenant, term and
condition that are applicable to Lessee contained in the Agreement and the
applicable Schedules, and that it shall perform promptly as and when due all
said covenants, terms and conditions. The term of this Sublease Agreement and
the rental to be paid hereunder shall be the Term of the Agreement, and the Rent
required to be paid under the Agreement, with respect to the Equipment. Payments
under this Sublease Agreement shall be made to Lessee at the address specified
pursuant to Section 9 hereof. Upon expiration of the term of this Sublease
Agreement, the Equipment shall be returned to Lessee (or, if directed by Lessee,
to Lessor) in accordance with the provisions of the Agreement.

 

3. Sublessee further agrees that: (a) Sublessee waives, and agrees that it will
not assert against Lessor or any successor or assignee of Lessor, any defense,
set-off, recoupment, claim or counterclaim which Sublessee may at any time have
against Lessee for any reason whatsoever; (b) Lessor shall have no obligation to
perform any of the duties of Lessee under this Sublease Agreement, including
(but not limited to) payment of any taxes or other sums,

 

-1-



--------------------------------------------------------------------------------

furnishing of maintenance, repairs, replacements, service or insurance; (c) the
Equipment, when subjected to Sublessee’s use and control, will continue to be
personal property under applicable law at all times during the term of this
Sublease Agreement, and Lessor or its designated employee(s) or agent(s) may
inspect the Equipment at its location during normal business hours; (d) the
Equipment shall not be used outside the Continental United States; and (e)
Sublessee shall not sell, assign or further sublease any of its rights in and to
the Equipment or under this Sublease Agreement.

 

4. Sublessee represents and warrants that: (a) Sublessee is a corporation duly
organized and validly existing in good standing under the laws of the state of
its incorporation. (b) The execution, delivery and performance of this Sublease
Agreement: (1) have been duly authorized by all necessary corporate action on
the part of Sublessee; (2) do not require the approval of any stockholders,
trustee or holder of any obligations of Sublessee except such as have been duly
obtained; and (3) do not and will not contravene any law, governmental rule,
regulation or order now binding or result in the creation of any lien or
encumbrance upon the property of Sublessee under any indenture, mortgage,
contract or other agreement to which Sublessee is a party or by which it or its
property is bound. (c) This Sublease Agreement constitutes the legal, valid and
binding obligation of Sublessee enforceable against Sublessee in accordance with
the terms hereof. (d) There are no pending actions or proceedings to which
Sublessee is a party, and there are no other pending or threatened actions or
proceedings of which Sublessee has knowledge, before any court, arbitrator or
administrative agency, which, either individually or in the aggregate, would
materially adversely affect the financial condition of Sublessee, or the ability
of Sublessee to perform its obligations hereunder. Further, Sublessee is not in
default under any obligation for the payment of borrowed money, for the deferred
purchase price of property or for the payment of any rent which, either
individually or in the aggregate, would have the same such effect. (e) Sublessee
is an equipment user and not a broker or seller of equipment. Sublessee agrees
that Lessor may rely upon the truth and accuracy of all representations and
warranties made to Lessee by Sublessee in this Sublease Agreement to the same
extent and effect as if such representations and warranties had been made
directly to and for the benefit of Lessor.

 

5. Upon the occurrence of any event specified as a Default (as defined in the
Agreement) by or with respect to Sublessee under this Sublease Agreement (to
effectuate the foregoing, the provisions of Section 10 of the Lease are
incorporated herein by this reference, together with all related definitions and
ancillary provisions, mutatis mutandis, such that references to Lessee in such
provisions shall refer to the Sublessee hereunder), Lessee shall have all rights
and remedies available to the Lessor in the Agreement (excluding, however, the
right to sell, lease or otherwise dispose of the Equipment).

 

6. Lessee further agrees that neither the sublease of the Equipment nor anything
in this Sublease Agreement shall relieve Lessee of its obligations to Lessor
under the Agreement and it shall remain primarily liable thereunder, and Lessor
shall not be required to (a) proceed against Sublessee; (b) proceed against or
exhaust any security held from Sublessee; or (c) pursue any other remedy in
Lessor’s power whatsoever before proceeding against Lessee. Furthermore, Lessee
acknowledges and agrees that a separate action or actions may be brought and
prosecuted against Lessee whether an action is brought against Sublessee or
whether Sublessee be joined in any such action or actions.

 

-2-



--------------------------------------------------------------------------------

7. (a) WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR AND LESSEE, SUBLESSEE WILL
NOT ASSIGN, TRANSFER OR ENCUMBER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER OR
UNDER ANY SCHEDULE, OR ITS LEASEHOLD INTEREST, FURTHER SUBLET THE EQUIPMENT OR
OTHERWISE PERMIT THE EQUIPMENT TO BE OPERATED OR USED BY, OR TO COME INTO OR
REMAIN IN THE POSSESSION OF, ANYONE BUT SUBLESSEE. No assignment or further
sublease, whether authorized in this Section or in violation of the terms
hereof, shall relieve Sublessee of its obligations, and Sublessee shall remain
primarily liable, hereunder and under each Schedule. Any unpermitted assignment,
transfer, encumbrance, delegation or further sublease by Sublessee shall be void
ab initio. (b) WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR, LESSEE WILL NOT
ASSIGN, TRANSFER OR ENCUMBER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER. (c)
Subject always to the foregoing, this Sublease shall inure to the benefit of,
and is binding upon, the successors and permitted assigns of the parties hereto.

 

8. The parties agree that this Sublease Agreement is expressly subject and
subordinate to Lessor’s interest in and to the Equipment and to the Agreement
and the rights of Lessor under the Agreement and that, upon the declaration by
Lessor of a Default under the Agreement and written notice thereof to the
parties by Lessor, at the sole discretion of Lessor as specified in such notice:
(a) Sublessee shall make all payments then due or thereafter becoming due under
this Sublease Agreement directly to Lessor; and/or (b) this Sublease Agreement
shall be terminated and Lessor shall have all rights and remedies specified in
the Agreement.

 

9. All notices and other communications hereunder shall be in writing,
personally delivered, delivered by overnight courier service, sent by facsimile
transmission (with confirmation of receipt), or sent by certified mail, return
receipt requested, addressed to the other party at its respective address stated
below the signature of such party or at such other address as such party shall
from time to time designate in writing to the other party; and shall be
effective from the date of receipt.

 

10.   (a) This Sublease Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and shall not be amended or
altered in any manner except by a document in writing executed by both parties.
This Sublease Agreement may not be amended, and no waiver of any of the
provisions hereof shall be effective, without the prior written consent of
Lessor.

 

(b) Any provision of this Sublease Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(c) SUBLESSEE HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH
SUBLESSEE AND/OR LESSEE MAY BE PARTIES ARISING OUT OF OR IN ANY WAY PERTAINING
TO THIS SUBLEASE AGREEMENT. IT IS HEREBY AGREED AND UNDERSTOOD THAT THIS WAIVER
CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH

 

-3-



--------------------------------------------------------------------------------

ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO
THIS SUBLEASE AGREEMENT. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
MADE BY SUBLESSEE, AND LESSEE AND SUBLESSEE HEREBY ACKNOWLEDGE THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT.
SUBLESSEE FURTHER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF
THIS SUBLEASE AGREEMENT AND IN THE MAKING OF THIS WAIVER BY LEGAL COUNSEL,
SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH COUNSEL.

 

(d) THIS SUBLEASE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT
OF LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE EQUIPMENT. The
parties agree that any action or proceeding arising out of or relating to this
Sublease Agreement may be commenced in the United States District Court for the
Southern District of New York and the parties irrevocably submit to the
jurisdiction of such court and agree not to assert, by way of motion, as a
defense or otherwise, in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of such
suit, action or proceeding is improper, or that this Sublease Agreement or the
subject matter hereof or the transaction contemplated hereby may not be enforced
in or by such court. Each party agrees that a summons and complaint commencing
an action or proceeding in any such court shall be properly served and shall
confer personal jurisdiction if served personally or by certified mail to it at
its address designated pursuant hereto, or as otherwise provided under the laws
of the State of New York.

 

11. Sublessee hereby grants to Lessee a first priority security interest in all
equipment (as such term is defined in the UCC) in which Sublessee shall from
time to time acquire an ownership interest now or hereafter located at the
Equipment Location and specified on the Specification of Equipment for Sublease
executed pursuant hereto, together with all additions, attachments, accessions
and accessories thereto whether or not furnished by the supplier of such
equipment and any and all substitutions, replacements or exchanges therefor,
together with all warranties with respect thereto, manuals and other books and
records relating thereto, in each such case in which Sublessee shall from time
to time acquire an ownership interest, together with Sublessee’s interest in all
warranties with respect thereto, manuals and other books and records relating
thereto, and any and all insurance and/or other proceeds (but without power of
sale) of the property in and against which a security interest is granted, in
order to secure the prompt payment of the Rent and all of the other amounts from
time to time outstanding under and with respect to the Schedules, and the
performance and observance by Lessee of all the agreements, covenants and
provisions thereof (including, without limitation, all of the agreements,
covenants and provisions of the Agreement that are incorporated therein).
Sublessee acknowledges that it will enjoy a substantial economic benefit by
virtue of the leasing of the Equipment by Lessor to Lessee pursuant to the
Master Lease Agreement, by virtue of the use of such Equipment by

 

-4-



--------------------------------------------------------------------------------

Sublessee permitted under this Equipment Sublease Agreement. Sublessee
acknowledges and agrees that Lessee will assign to Lessor the security interests
granted under this Section 11.

 

12. Lessee and Sublessee shall execute and deliver Uniform Commercial Code
financing statements with respect to the Equipment in form and substance
reasonably satisfactory to Lessor, as Lessor shall request from time to time in
order to perfect more effectively the security interest of Lessor under the
Agreement in the Equipment.

 

13. This Sublease Agreement may be executed in any number of counterparts, and
by different parties hereto on separate counterparts or signature pages, each of
which shall be deemed an original, but all of which constitute one and the same
instrument, and this Sublease Agreement shall be binding on all of the parties
hereto, even though such parties do not sign the same counterpart or signature
page.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Equipment Sublease Agreement to
be duly executed, as of the day and year first above written.

 

FADV HOLDINGS LLC

Lessee

     

FIRST ADVANTAGE CORPORATION

Sublessee

By:   /S/    KENNETH D. DEGIORGIO               By:   /S/    JULIE
WATERS        

Name:

  Kenneth D. DeGiorgio      

Name:

  Julie Waters

Title:

  Authorized Representative      

Title:

  Vice President and General Counsel

12395 First American Way

Poway, CA 92064

     

One Progress Plaza

Suite 2400

St. Petersburg, Florida 33701

 

THIS EQUIPMENT SUBLEASE AGREEMENT IS ACCEPTED

BY LESSOR

 

GENERAL ELECTRIC CAPITAL CORPORATION,

FOR ITSELF AND AS AGENT FOR CERTAIN PARTICIPANTS

 

By:   /S/    RICHARD MOSKWA        

Name:

  Richard Moskwa

Title:

  Duly Authorized Signature

 

-Signature Page-

Equipment Sublease



--------------------------------------------------------------------------------

ASSIGNMENT TO LESSOR

 

FADV HOLDINGS LLC (“Lessee”) hereby assigns to GENERAL ELECTRIC CAPITAL
CORPORATION, FOR ITSELF AND AS AGENT FOR CERTAIN PARTICIPANTS, all right, title
and interest of Lessee in the foregoing Equipment Sublease Agreement and all
rents and issues therefrom and all security interests granted by Sublessee to
Lessee pursuant to the foregoing Equipment Sublease Agreement, as security for
the performance by Lessee of its obligations pursuant to the Master Lease
Financing Agreement dated as of December 28, 2000.

 

Manual execution hereunder acknowledges this to be the original executed
Equipment Sublease Agreement, and that all other copies have been conspicuously
marked “COUNTERPART”.

 

FADV HOLDINGS, LLC, as Lessee

By:   /S/    KENNETH D. DEGIORGIO        

Name:

  Kenneth D. DeGiorgio

Title:

  Authorized Representative

 

Receipt of this original counterpart is hereby acknowledged on this 14th day of
September, 2005.

 

GENERAL ELECTRIC CAPITAL

CORPORATION, FOR ITSELF AND AS

AGENT FOR CERTAIN PARTICIPANTS,

as Lessor

By:   /S/    RICHARD MOSKWA        

Name:

  Richard Moskwa

Title:

  Duly Authorized Signature



--------------------------------------------------------------------------------

SPECIFICATION OF

EQUIPMENT FOR SUBLEASE

 

Pursuant to Equipment Sublease Agreement dated as of September 14, 2005

 

All Equipment described on Schedule A to Annex A of Equipment Schedule Nos. 1
and 2 as being used by First American CREDCO and located at the Equipment
Location specified on the attached Schedule.

 

Date: September 14, 2005

     

FADV HOLDINGS LLC

Lessee

            By:   /S/    KENNETH D. DEGIORGIO                    

Name:

  Kenneth D. DeGiorgio            

Title:

  Authorized Representative        

FIRST ADVANTAGE CORPORATION

Sublessee

            By:   /S/    JULIE WATERS                    

Name:

  Julie Waters            

Title:

  Vice President and General Counsel



--------------------------------------------------------------------------------

SCHEDULE TO SPECIFICATION OF

EQUIPMENT FOR SUBLEASE

 

Equipment Location:

 

City

--------------------------------------------------------------------------------

  

County

--------------------------------------------------------------------------------

  

State

--------------------------------------------------------------------------------

Poway    San Diego    CA Uniondale    Nassau    NY Portland    Multnomah    OR